YTB INTERNATIONAL, INC.


second amended and Restated 2004 Stock Option and Restricted Stock Plan
(Originally adopted as of December 8, 2004; amended and restated as of July 31,
2007;
and amended April 16, 2010)


Background:


A.The YTB International, Inc. (the “Company”) 2004 Stock Option and Restricted
Stock Plan (the “Plan”) was originally adopted as of December 8, 2004 and was
amended and restated as of July 31, 2007.


B.           As of July 31, 2007 (the “Amendment No. 1 Effective Date”), a
reclassification of the capital stock of the Company was effected and a stock
dividend was declared (collectively, the “Reclassification”).  In the
Reclassification, the stockholders of the Company exchanged each share of the
existing common stock, par value $0.001, of the Company (“Existing Common
Stock”) that they had held for one share of the Company’s Class A Common Stock,
par value $0.001 and two shares of the Company’s Class B Common Stock, par value
$0.001 per share.


C.           As of April 16, 2010 (the “Amendment No. 2 Effective Date”), the
Company’s Board of Directors approved management’s recommendation to increase
the total number of shares of Common Stock reserved and available for
distribution, under the 2004 Plan from 15,000,000 shares to 20,000,000 million
shares.


Section 1.                                Purpose; Definitions.


1.1           Purpose.  The purpose of the Plan is to enable the Company to
offer to its key employees, officers, directors and consultants whose past,
present and/or potential contributions to the Company and its Subsidiaries have
been, are or will be important to the success of the Company, an opportunity to
acquire a proprietary interest in the Company.  The various types of long-term
incentive awards which may be provided under the Plan will enable the Company to
respond to changes in compensation practices, tax laws, accounting regulations
and the size and diversity of its businesses.


1.2           Definitions.  For purposes of the Plan, the following terms shall
be defined as set forth below:


(a)           “Agreement” means the agreement between the Company and the Holder
setting forth the terms and conditions of an award under the Plan.


(b)           “Amendment No. 1 Effective Date” means July 31, 2007, the date on
which the Reclassification became effective.


(c)           “Amendment No. 2 Effective Date” means April 16, 2010, the date on
which Amendment No. 2 became effective.


(c)           “Board” means the Board of Directors of the Company.


(d)           “Charter Amendment” means the amended and restated certificate of
incorporation of the Company, as filed with the Secretary of State of the State
of Delaware on or about the Amendment No. 1 Effective Date.
 


YTB International, Inc.
SECOND AMENDED AND RESTATED 2004 STOCK OPTION AND RESTRICTED STOCK PLAN

 
 
1

 

 
(e)           “Class A Common Stock” means on and after the Amendment No. 1
Effective Date the Company’s Class A Common Stock, par value $0.001 per share,
authorized for issuance under the Company’s Certificate of Incorporation, as
amended by the Charter Amendment.


(f)           “Class B Common Stock” means on and after the Amendment No. 1
Effective Date the Company’s Class B Common Stock, par value $0.001 per share,
authorized for issuance under the Company’s Certificate of Incorporation, as
amended by the Charter Amendment.


(g)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto and the regulations promulgated
thereunder.


(h)           “Committee” means the Compensation Committee of the Board or such
persons as shall be designated by the President of the company, or any other
committee of the Board, which the Board may designate to administer the Plan or
any portion thereof.  The Committee shall consist of disinterested persons
appointed by the Board who, during the one year period prior to commencement of
service on the Committee, shall not have participated in, and while serving and
for one year after serving on the Committee, shall not be eligible for selection
as persons to whom awards of Stock may be allocated, or to whom Stock Options
may be granted under the Plan or any other discretionary plan of the Company,
under which participants are entitled to acquire Stock or Stock Options of the
Company.  If no Committee is so designated, then all references in this Plan to
“Committee” shall mean the Board.


(i)           “Common Stock” means (A) with respect to periods ending prior to
the Amendment No. 1 Effective Date, the Existing Common Stock, and (B) with
respect to periods commencing on the Amendment No. 1 Effective Date, the Class A
Common Stock.  Notwithstanding the foregoing, the term “Common Stock,” when
referring to any Existing Common Stock issued as Restricted Stock or issued or
issuable upon exercise of Stock Options granted, in each case, prior to the
Amendment  No.1 Effective Date, shall, commencing with the Amendment No. 1
Effective Date, instead be deemed a reference to both Class A Common Stock and
Class B Common Stock, in a ratio of one share of Class A Common Stock for every
two shares of Class B Common Stock.  For example, the number and type of shares
of Common Stock available under the Plan as a result of an award of Stock
Options to purchase ten thousand (10,000) shares of Common Stock that was
granted prior to the Amendment No. 1 Effective Date shall be, commencing on the
Amendment No. 1 Effective Date, ten thousand (10,000) shares of Class A Common
Stock and twenty thousand (20,000) shares of Class B Common Stock in lieu of ten
thousand (10,000) shares of Existing Common Stock.


(j)           “Company” means YTB International, Inc., a corporation organized
under the laws of the State of Delaware.


(k)           “Continuous Status as an Employee” means the absence of any
interruption or termination of service as an Employee.  Continuous Status as an
Employee shall not be considered interrupted in the case of sick leave, military
leave, or any other leave of absence approved by the Board.


(l)           “Employee” shall mean any person, including officers and
directors, employed by the Company or any Parent or Subsidiary of the Company
and for whom a withholding obligation exists under Section 3401 of the Code by
the employing corporation, as applicable.  The payment of a director’s fee by
the Company shall not be sufficient to constitute “employment” by the Company.


(m)           “Disability” means disability as determined under procedures
established by the Committee for purposes of the Plan.
 


YTB International, Inc.
SECOND AMENDED AND RESTATED 2004 STOCK OPTION AND RESTRICTED STOCK PLAN

 
 
2

 

 
(n)           “Effective Date” means the date set forth in Section 11.


(o)           “Existing Common Stock” means the common stock, par value $0.001
per share, of the Company authorized for issuance under the Company’s
Certificate of Incorporation as in effect for all periods prior to the
effectiveness of the Charter Amendment.


(p)           “Fair Market Value”, unless otherwise required by any applicable
provision of the Code or any regulations issued thereunder, means, as of any
given date:  (i) if the Common Stock is listed on a national securities exchange
or quoted on the NASDAQ Global Market or NASDAQ Capital Market, the last sale
price of the Common Stock in the principal trading market for the Common Stock
on the last trading day preceding the date of grant of an award hereunder, as
reported by the exchange or NASDAQ, as the case may be; (ii) if the Common Stock
is not listed on a national securities exchange or quoted on the NASDAQ Global
Market or NASDAQ Capital Market, but is traded in the over-the-counter market,
the closing bid price for the Common Stock on the last trading day preceding the
date of grant of an award hereunder for which such quotations are reported by
the National Quotation Bureau, Incorporated or similar publisher of such
quotations; and (iii) if the fair market value of the Common Stock cannot be
determined pursuant to clause (i) or (ii) above, such price as the Committee
shall determine, in good faith.


(q)           “Holder” means a person who has received an award under the Plan.


(r)           “Incentive Stock Option” means any Stock Option intended to be and
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.


(s)           “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.


(t)           “Normal Retirement” means retirement from active employment with
the Company or any Subsidiary on or after age 65.


(u)           “Parent” means any present or future parent corporation of the
Company, as such term is defined in Section 424(e) of the Code.


(v)           “Plan” means the YTB International, Inc., 2004 Stock Option and
Restricted Stock Plan, as amended and restated hereby and as may be hereinafter
amended further from time to time.


(w)           “Reclassification” has the meaning assigned to it in paragraph (B)
of the Background to the Plan.


(x)           “Restricted Stock” means Stock received under an award made
pursuant to Section 6 below.


(y)           “Stock” means the Common Stock of the Company.


(z)           “Stock Option” or “Option” means any option to purchase shares of
Stock which is granted pursuant to the Plan.


(aa)           “Subsidiary” means any present or future subsidiary corporation
of the Company, as such term is defined in Section 424(f) of the Code.
 


YTB International, Inc.
SECOND AMENDED AND RESTATED 2004 STOCK OPTION AND RESTRICTED STOCK PLAN

 
 
3

 

 
Section  2.                                Administration.


2.1           Committee Membership.  The Plan shall be administered by the Board
or a Committee or such persons as shall be designated by the President of the
Company.  Committee members shall serve for such term as the Board may in each
case determine, and shall be subject to removal at any time by the Board.


2.2           Powers of Committee.  The Committee shall have full authority,
subject to Section 2.3 hereof, to award, pursuant to the terms of the Plan:
(i) Stock Options and (ii) Restricted Stock grants.  For purposes of
illustration and not of limitation, the Committee shall have the authority
(subject to the express provisions of this Plan):


(a)           to select the officers, key employees, directors and consultants
of the Company or any Subsidiary to whom Stock Options and/or Restricted Stock,
may from time to time be awarded hereunder.


(b)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any award granted hereunder (including, but not limited
to, number of shares, share price, any restrictions or limitations, and any
vesting, exchange, surrender, cancellation, acceleration, termination, exercise
or forfeiture provisions, as the Committee shall determine);


(c)           to determine any specified performance goals or such other factors
or criteria which need to be attained for the vesting of an award granted
hereunder;


(d)           to determine the terms and conditions under which awards granted
hereunder are to operate on a tandem basis and/or in conjunction with or apart
from other equity awarded under this Plan and cash awards made by the Company or
any Subsidiary outside of this Plan;


(e)           to determine the extent and circumstances under which Stock and
other amounts payable with respect to an award hereunder shall be deferred which
may be either automatic or at the election of the Holder; and


(f)           to substitute (i) new Stock Options for previously granted Stock
Options, which previously granted Stock Options have higher option exercise
prices and/or contain other less favorable terms, and (ii) new awards of any
other type for previously granted awards of the same type, which previously
granted awards are upon less favorable terms.


2.3           Interpretation of Plan.


(a)           Committee Authority.  Subject to Section 11 hereof, the Committee
shall have the authority to adopt, alter and repeal such administrative rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
advisable, to interpret the terms and provisions of the Plan and any award
issued under the Plan (and to determine the form and substance of all Agreements
relating thereto), and to otherwise supervise the administration of the
Plan.  Subject to Section 11 hereof, all decisions made by the Committee
pursuant to the provisions of the Plan shall be made in the Committee’s sole
discretion and shall be final and binding upon all persons, including the
Company, its Subsidiaries and Holders.


(b)           Incentive Stock Options.  Anything in the Plan to the contrary
notwithstanding, no term or provision of the Plan relating to Incentive Stock
Options or any Agreement providing for Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of the Holder(s) affected, to disqualify
any Incentive Stock Option under such Section 422.
 


YTB International, Inc.
SECOND AMENDED AND RESTATED 2004 STOCK OPTION AND RESTRICTED STOCK PLAN

 
 
4

 

Section 3.                                Stock Subject to Plan.


The total number of shares of Common Stock reserved and available for
distribution under the Plan shall be 20,000,000 shares (of which 5,838,243
shares remain available, as of the Amendment No. 2 Effective Date, for awards
that may be granted after the Amendment No. 2 Effective Date).  Shares of Stock
under the Plan may consist, in whole or in part, of authorized and unissued
shares or treasury shares.  If any shares of Stock that have been optioned cease
to be subject to a Stock Option, or any shares of Stock that are subject to any
Restricted Stock granted hereunder are forfeited or any such award otherwise
terminates without a payment being made to the Holder in the form of Stock, such
shares shall again be available for distribution in connection with future
grants and awards under the Plan.  Only net shares issued upon a stock-for-stock
exercise (including stock used for withholding taxes) shall be counted against
the number of shares available under the Plan.


Section 4.                                Eligibility.


Awards may be made or granted to key employees, officers, directors and
consultants who are deemed to have rendered or to be able to render significant
services to the Company or its Subsidiaries and who are deemed to have
contributed or to have the potential to contribute to the success of the
Company.  No Incentive Stock Option shall be granted to any person who is not an
employee of the Company or a Subsidiary at the time of grant.


I.           STOCK OPTIONS


Section 5.                                Stock Options.


5.1           Grant and Exercise.  Stock Options granted under the Plan may be
of two types:  (i) Incentive Stock Options and (ii) Non-Qualified Stock
Options.  Any Stock Option granted under the Plan shall contain such terms, not
inconsistent with this Plan, or with respect to Incentive Stock Options, the
Code, as the Committee may from time to time approve.  The Committee shall have
the authority to grant Incentive Stock Options, Non-Qualified Stock Options, or
both types of Stock Options and may be granted alone or in addition to other
awards granted under the Plan.  To the extent that any Stock Option intended to
qualify as an Incentive Stock Option does not so qualify, it shall constitute a
separate Non-Qualified Stock Option.  An Incentive Stock Option granted under
this Plan may only be exercised within ten years of the date of grant (or five
years in the case of an Incentive Stock Option granted to optionee (“10%
Stockholder”) who, at the time of grant, owns Stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or a
Parent or Subsidiary.)


5.2           Terms and Conditions.  Stock Options granted under the Plan shall
be subject to the following terms and conditions:


(a)           Exercise Price.  The exercise price per share of Stock purchasable
under a Stock Option shall be determined by the Committee at the time of grant
and may be less than 100% of the Fair Market Value of the Stock as defined
above; provided, however, that (i) the exercise price of an Incentive Stock
Option shall not be less than 100% of the Fair Market Value of the Stock (110%,
in the case of 10% Stockholder); and (ii) the exercise price of a Non-Qualified
Stock Option shall not be less than 85% of the Fair Market Value of the Stock as
defined above.


(b)           Option Term.   Subject to the limitations in Section 5.1, the term
of each Stock Option shall be fixed by the Committee.
 
 


YTB International, Inc.
SECOND AMENDED AND RESTATED 2004 STOCK OPTION AND RESTRICTED STOCK PLAN

 
 
5

 
 
(c)           Exercisability.  Stock Options shall be exercisable at such time
or times and subject to such terms and conditions as shall be determined by the
Committee.  If the Committee provides, in its discretion, that any Stock Option
is exercisable only in installments, i.e., that it vests over time, the
Committee may waive such installment exercise provisions at any time at or after
the time of grant in whole or in part, based upon such factors as the Committee
shall determine.


(d)           Method of Exercise.  Subject to whatever installment, exercise and
waiting period provisions are applicable in a particular case, Stock Options may
be exercised in whole or in part at any time during the term of the Option, by
giving written notice of exercise to the Company specifying the number of shares
of Stock to be purchased.  Such notice shall be accompanied by payment in full
of the purchase price, which shall be in cash or, unless otherwise provided in
the Agreement, in shares of Stock (including Restricted Stock) or, partly in
cash and partly in such Stock, or such other means which the Committee
determines are consistent with the Plan’s purpose and applicable law.  Cash
payments shall be made by wire transfer, certified or bank check or personal
check, in each case payable to the order of the Company; provided, however, that
the Company shall not be required to deliver certificates for shares of Stock
with respect to which an Option is exercised until the Company has confirmed the
receipt of good and available funds in payment of the purchase price
thereof.  Payments in the form of Stock shall be valued at the Fair Market Value
of a share of Stock on the date prior to the date of exercise.  Such payments
shall be made by delivery of stock certificates in negotiable form which are
effective to transfer good and valid title thereto to the Company, free of any
liens or encumbrances.  A Holder shall have none of the rights of a stockholder
with respect to the shares subject to the Option until such shares shall be
transferred to the Holder upon the exercise of the Option.


(e)           Transferability.  No Stock Option shall be transferable by the
Holder otherwise than by will or by the laws of descent and distribution, and
all Stock Options shall be exercisable, during the Holder’s lifetime, only by
the Holder.


(f)           Termination by Reason of Death.  If a Holder’s employment by the
Company or a Subsidiary terminates by reason of death, any Stock Option held by
such Holder that has not fully vested shall be forfeited, unless otherwise
determined by the Committee at the time of grant and set forth in the
Agreement.  Any fully vested option may thereafter be exercised by the legal
representative of the estate or by the legatee of the Holder under the will of
the Holder, for a period of one year (or such other greater or lesser period as
the Committee may specify at grant) from the date of such death or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter.


(g)           Termination by Reason of Disability.  If a Holder’s employment by
the Company or any Subsidiary terminates by reason of Disability, any Stock
Option held by such Holder that has not fully vested shall be forfeited, unless
otherwise determined by the Committee at the time of grant and set forth in the
Agreement.  Any fully vested option may thereafter be exercised by the Holder
for a period of one year (or such other greater or lesser period as the
Committee may specify at the time of grant) from the date of such termination of
employment or until the expiration of the stated term of such Stock Option,
whichever period is the shorter.


(h)           Other Termination.  Subject to the provisions of Section 12.3
below and unless otherwise determined by the Committee at the time of grant and
set forth in the Agreement, if a Holder is an employee of the Company or a
Subsidiary at the time of grant and if such Holder’s employment by the Company
or any Subsidiary terminates for any reason other than death or Disability, the
Stock Option shall thereupon automatically terminate, except that if the
Holder’s employment is terminated by the Company or a Subsidiary without cause
or due to Normal Retirement, then the portion of such Stock Option which has
vested on the date of termination of employment may be exercised for the lesser
of three months after termination of employment or the balance of such Stock
Option’s term.
 


YTB International, Inc.
SECOND AMENDED AND RESTATED 2004 STOCK OPTION AND RESTRICTED STOCK PLAN

 
 
6

 
 
(i)           Additional Incentive Stock Option Limitation.  In the case of an
Incentive Stock Option, the amount of aggregate Fair Market Value of Stock
(determined at the time of grant of the Option) with respect to which Incentive
Stock Options are exercisable for the first time by a Holder during any calendar
year (under all such plans of the Company and its Parent and any Subsidiary)
shall not exceed $100,000.


(j)           Buyout and Settlement Provisions.  The Committee may at any time
offer to buy out a Stock Option previously granted, based upon such terms and
conditions as the Committee shall establish and communicate to the Holder at the
time that such offer is made.


(k)           Stock Option Agreement.  Each grant of a Stock Option shall be
confirmed by, and shall be subject to the terms of an agreement (a “Stock Option
Agreement”), or an amendment thereto, executed by the company and the
Holder.  Each Stock Option Agreement shall set forth (1) the number of shares
underlying the Stock Options awarded to the Holder, (2) the vesting conditions
applicable to the award and (3) such other terms and conditions, not
inconsistent with the Plan, as determined in its discretion by the Committee.


II.           RESTRICTED STOCK GRANTS
 
Section 6.                     Grant of Restricted Stock Awards
 
Subject to the provisions of the Plan, the Committee shall have full and final
authority, in its discretion, (1) to determine the eligibility of any individual
to receive an award of Restricted Stock under the Plan, (2) to select from among
the eligible individuals the persons who are to receive such awards and (3) to
determine the number of shares of Restricted Stock to be awarded to any eligible
person selected by the Committee and the terms and conditions of the award.  In
determining the number of shares of Restricted Stock to be granted to any Holder
and the terms and conditions of such award, the Committee shall consider the
position and responsibilities of the individual being considered, the nature and
value to the Company of his or her services, his or her present and/or potential
contribution to the success of the Company, and such other factors as the
Committee may deem relevant.
 
Section 7.                      Terms and Conditions of Restricted Stock Awards
 
Awards of Restricted Stock granted under the Plan shall be subject to the
following terms and conditions:
 
7.1           Date of Awards.  Awards of Restricted Stock shall be made only as
of a Valuation Date, as defined in Section 7.9.
 
7.2           Vesting Conditions.  Awards under the Plan shall consist of a
specified number of shares of Stock (“Restricted Stock”) awarded to a Holder
subject to the satisfaction of one or more vesting conditions determined and
specified by the Committee at the time of the award.  Such vesting conditions
may include:
 
(i)           Service Conditions.  A requirement that the Holder remain in the
service of the Company as an employee, director, member of an Advisory Board,
consultant, advisor and/or in such other capacity or capacities as the Committee
may specify (hereinafter referred to as the Holder’s “Service”) from the date of
the award through the Valuation Date or Valuation Dates specified by the
Committee at the time of the award;
 
 
 
YTB International, Inc.
SECOND AMENDED AND RESTATED 2004 STOCK OPTION AND RESTRICTED STOCK PLAN

 
 
7

 
 
(ii)           Performance Conditions.  Satisfaction of such requirements
relating to the performance of the Company, any department, unit or other
portion thereof or the Holder individually as the Committee may determine and
specify at the time of the award; and/or
 
(iii)           Other Conditions.  Such other conditions to the vesting of the
shares of Restricted Stock as the Committee may, in its discretion, determine
and specify at the time of the award.
 
The vesting conditions to which an award of Restricted Stock is subject may be
stated in the alternative, such that satisfaction of one or more of such
conditions will be sufficient to cause the vesting of the shares of Restricted
Stock, or cumulatively such that vesting will not occur unless and until all of
such conditions is satisfied, or in any combination of the two.  Vesting
conditions may also be stated in such a manner that vesting of a designated
portion of the shares awarded will occur on satisfaction of one or more
specified conditions, whereas satisfaction of additional or different conditions
is required for the vesting of another specified portion or portions of the
shares.  For example, an award may provide for the vesting of an award in stages
upon satisfaction of conditions relating to specified numbers of years of
Service and/or levels of performance.
 
Unless otherwise specifically determined by the Committee, the vesting
conditions applicable to an award of Restricted Stock shall be stated in such a
manner that vesting of any shares of Restricted Stock shall occur, if at all, as
of one or more Valuation Dates.
 
7.3           Restricted Stock Agreements.  All awards of Restricted Stock shall
be confirmed by and subject to the terms of an agreement (a “Restricted Stock
Agreement”), executed by the Company and the Holder.  Each Restricted Stock
Agreement shall set forth (1) the number of shares of Restricted Stock awarded
to the Holder, (2) the vesting conditions applicable to the award and (3) such
other terms and conditions, not inconsistent with the Plan, as determined in its
discretion by the Committee.
 
No Holder shall sell, exchange, assign, alienate, pledge, hypothecate, encumber,
charge, give, devise, or otherwise dispose of, either voluntarily or by
operation of law (hereinafter referred to as “transfer”), any shares of Stock
acquired pursuant to the Plan or any rights or interests appertaining thereto,
except as permitted by the Plan.
 
7.4           Transfer Restrictions; Escrow of Restricted Stock.  Unless and
until the vesting conditions prescribed by the Committee for such shares have
been satisfied, a Holder may not sell, exchange, assign, alienate, pledge,
hypothecate, encumber, charge, give, or otherwise dispose of, either voluntarily
or by operation of law (any such action being hereinafter referred to as a
“transfer”) any shares of Restricted Stock, or any interest therein, other than
by Will or the laws of descent and distribution on death of the Holder, and any
attempt to make such a transfer shall be null and void.  Pending satisfaction of
the vesting conditions with respect thereto, the certificates representing
shares of Restricted Stock awarded under the Plan shall be held in escrow by the
Company, and as a condition of any award of Restricted Stock, the Holder shall
deliver to the Company one or more undated stock powers with respect thereto to
be used by the Company in the event any such shares are forfeited to the Company
pursuant to the terms of the Plan or the Restricted Stock Agreement.  As soon as
practicable following satisfaction of the vesting conditions with respect to any
shares of Restricted Stock and payment to the Company of any amount required for
withholding taxes as provided in Section 12.6, the Company will cause a
certificate or certificates for such shares to be delivered to the Holder or in
the event of death to the Holder’s personal representative.  Following
satisfaction of the vesting conditions and delivery of stock certificates to the
Holder, shares of Stock acquired pursuant to the Plan will remain subject to the
transfer restrictions provided in Section 8.
 
 


YTB International, Inc.
SECOND AMENDED AND RESTATED 2004 STOCK OPTION AND RESTRICTED STOCK PLAN

 
 
8

 
 
7.5           Custody and Payment of Distributions on Restricted Stock.  Unless
and until the vesting conditions with respect to such shares have been
satisfied, any dividends or other distributions paid with respect to shares of
Restricted Stock, whether in cash, securities or other property, and any cash,
securities or other property into which shares of Restricted Stock may be
converted or exchanged by reason of any reorganization, reclassification,
recapitalization, stock split or combination of shares, merger, consolidation or
other change affecting the Company or such shares (collectively
“Distributions”), shall be paid to and held in escrow by the Company subject to
the same vesting conditions as the shares of Restricted Stock to which they
relate.  As soon as practicable following satisfaction of the vesting conditions
with respect to any shares of Restricted Stock and payment to the Company of any
amount required for withholding taxes as provided in Section 12.6, the Company
will cause any Distributions held by the Company with respect to such shares to
be paid or delivered to the Holder or in the event of death to the Holder’s
personal representative.  Notwithstanding the foregoing, if and to the extent
that the Committee shall so determine and specifically provide in the Restricted
Stock Agreement, cash dividends payable from the earnings of the Company may be
paid directly to the Holder, without restrictions, prior to the satisfaction of
the vesting conditions.
 
7.6           Shareholder Status of Holders Of Restricted Stock.  As of the date
of any award of Restricted Stock, and unless and until the shares of Restricted
Stock awarded are forfeited to the Company pursuant to the provisions of the
Plan or the Restricted Stock Agreement, the Holder shall be considered for all
purposes to be the beneficial and record owner of the shares of Restricted Stock
awarded to the Holder and to have all rights of a shareholder with respect to
such shares, subject only to the restrictions and other terms and conditions of
the award as specified in the Plan or in the Restricted Stock Agreement.
 
7.7           Termination of Service of Holders of Restricted Stock.  Unless the
Committee, in its discretion, shall otherwise determine and the Restricted Stock
Agreement shall so provide:
 
(i)           If the Service of a Holder who is disabled within the meaning of
Section 422(c)(6) of the Code (a “Disabled Holder”) is voluntarily terminated
with the consent of the Company, the vesting conditions applicable to any
outstanding Restricted Stock award held by such Holder and not previously
forfeited to the Company shall be deemed to have been satisfied as of the date
of such termination of Service;
 
(ii)           Upon death of a Holder during Service to the Company, the vesting
conditions applicable to any outstanding Restricted Stock award held by such
Holder and not previously forfeited to the Company shall be deemed to have been
satisfied as of the date of death of the Holder; and
 
(iii)           If the Service of a Holder terminates for any reason other than
voluntary termination of a Disabled Holder with the consent of the Company or
death, all shares of Restricted Stock held by the Holder as to which the vesting
conditions have not been satisfied as of the time of such termination of
employment shall be automatically be deemed forfeited to the Company, without
consideration or further action being required of the Company.
 
Whether a Holder is a Disabled Holder shall be determined in each case, in its
discretion, by the Committee, and any such determination by the Committee shall
be final, binding and conclusive.
 
7.8           Forfeiture of Restricted Stock; Determinations by the
Committee.  Except as otherwise specifically provided in the Plan or the
Restricted Stock Agreement, in the event that any of the vesting conditions
applicable to shares of Restricted Stock shall not be satisfied, the shares of
Restricted Stock to which such conditions relates, and any Distributions held by
the Company with respect thereto, shall automatically be deemed to have been
forfeited to the Company, without consideration or further action being required
of the Company.  In the event that the nature of a vesting condition is such
that the determination as to its satisfaction or nonsatisfaction cannot be made
until a later date, such as in the case of an earnings test for a specified
accounting period, the shares subject to such condition shall continue to be
held in escrow by the Company pending final determination as to the satisfaction
of the condition, but the earning or forfeiture of the shares and related
Distributions shall be deemed to have occurred as of the date of satisfaction or
nonsatisfaction of the final vesting condition related to such shares.  Any
question or dispute which may arise as to the satisfaction or nonsatisfaction of
any vesting condition shall be determined, in its discretion, by the Committee,
and any such determination by the Committee shall be final, binding and
conclusive upon the Company, the Holder and all persons claiming through the
Holder.


YTB International, Inc.
SECOND AMENDED AND RESTATED 2004 STOCK OPTION AND RESTRICTED STOCK PLAN

 
 
9

 
 
7.9           Valuation of the Restricted Stock
 
(a)           As used for this Section 7 of the Plan, the following terms shall
have the following definitions:
 
(i)           “Current Value” as of any date shall mean the Fair Market Value of
a share of Stock as of the most recent Valuation Date for which a determination
of Fair Market Value pursuant to 1.2(k) has been made by the Committee on or
before such date, as adjusted for any stock splits, stock dividends,
recapitalizations, reclassifications or other changes in the Stock occurring
since such Valuation Date.
 
(ii)           “Valuation Date” shall mean (1) the date of the first award of
Restricted Stock under the Plan, (2) thereafter, for so long as any shares of
Stock shall remain subject to restrictions under Section 7 or Section 8 hereof,
the last day of each fiscal year of the Company and (3) such other date or
dates, if any, as the Committee may, in its discretion, determine.
 
(b)           On or before the first Valuation Date, and for each Valuation Date
thereafter (1) if such Valuation Date is the last day of the Company’s fiscal
year, not later than 30 days after the date the report of the Company’s
independent accountants with respect to the Company’s financial statements for
such fiscal year (the “Audit Report”) is furnished to the Board, or (2) in the
case of any other Valuation Date, not later than 30 days such Valuation Date,
the Committee shall determine the Fair Market Value of the Stock as of such
Valuation Date.  Within 10 days following its determination of Fair Market Value
as of any Valuation Date, the Committee shall cause notice thereof to be
furnished to each Holder.  In the absence of manifest error, any determination
of Fair Market Value made pursuant to this Section 7.9 shall, for all purposes
of the Plan, be final, binding and conclusive on the Company, on each Holder,
and on any heirs, legatees, personal representatives or any other person
claiming through any Holder.
 
 
III.           GENERAL RESTRICTIONS
 
 
Section 8.                                General Restrictions Applicable to
Grants Under The Plan
 
8.1           Securities Law Restrictions. No shares of Stock shall be issued
under the Plan, and no certificates for such shares shall be delivered to any
Holder, unless the Company shall be satisfied (and if requested by the Company,
unless it has received an opinion of counsel selected by the Company to such
effect) that the issuance or delivery of the shares will not cause the Company
to violate the Securities Act, any applicable state or foreign securities law or
any applicable rules or regulations under the Securities Act or under any such
state or foreign securities law.  The Company is under no obligation to register
any shares of Stock issuable under the Plan, or take any other action, under the
Securities Act or under any state or foreign securities law in connection with
any award of Stock Options or Restricted Stock or to prepare any disclosure
document for distribution to Holders under the Securities Act or any state or
foreign securities law in connection with any such award.  As a condition
precedent to the issuance or delivery of shares upon an award of Stock Options
or Restricted Stock or upon satisfaction of the vesting conditions with respect
thereto, the person entitled to such shares may be required to represent,
warrant and agree (i) that the shares are being acquired for the account of such
person for investment and not with a view to the resale or other distribution
thereof and (ii) that such person will not, directly or indirectly, transfer,
sell, assign, pledge, hypothecate or otherwise dispose of any such shares unless
the transfer, sale, assignment, pledge, hypothecation or other disposition of
the shares is pursuant to effective registrations under the Securities Act and
any applicable state or foreign securities laws or pursuant to appropriate
exemptions from any such registrations.  The certificate or certificates
representing the shares to be issued or delivered upon an award of Stock Options
or Restricted Stock or the satisfaction of the vesting conditions with respect
thereto may bear a legend to this effect and other legends required by any
applicable securities laws, and if the Company should at some time engage the
services of a stock transfer agent, appropriate stop-transfer instructions may
be issued to the stock transfer agent with respect to such shares.  In addition,
also as a condition precedent to the issuance or delivery of shares upon an
award of Stock Options or Restricted Stock or the satisfaction of the vesting
conditions with respect thereto, the person entitled to the shares may be
required to make certain other representations and warranties and to provide
certain other information to enable counsel for the Company to render an opinion
under the first sentence of this Section 8.1.
 


YTB International, Inc.
SECOND AMENDED AND RESTATED 2004 STOCK OPTION AND RESTRICTED STOCK PLAN

 
 
10

--------------------------------------------------------------------------------

 
 
 
 
Subject to the foregoing provisions of this Section 8 and the other provisions
of the Plan, any award of Stock Options or Restricted Stock granted under the
Plan may be made subject to such other restrictions and such other terms and
conditions, if any, as shall be determined, in its discretion, by the Committee
and set forth in the Stock Option or Restricted Stock Agreement or an amendment
thereto
 
8.2           Continuing Transfer Restrictions  After the satisfaction of the
vesting conditions with respect thereto, all shares of Stock acquired pursuant
to an award of Stock Options or Restricted Stock under the Plan shall remain
subject to the following continuing restrictions on transfer:
 
(a)           No Holder shall sell, exchange, assign, alienate, pledge,
hypothecate, encumber, charge, give, devise, or otherwise dispose of, either
voluntarily or by operation of law (hereinafter referred to as “transfer”), any
shares of Stock acquired pursuant to the Plan or any rights or interests
appertaining thereto, except as permitted by the Plan.
 
(b)  A Holder shall not transfer any shares of Stock acquired pursuant to the
Plan without first offering to sell such shares to the Company at a price equal
to the Current Value of the shares, determined as provided in Section 7.9, as of
the date of the offer under the following procedure (and, in the case of a
proposed transfer upon the death of the Holder, the procedure specified in
Section 8.2(c) hereof):
 
(i)           Each Holder who desires to transfer any shares of Stock acquired
pursuant to the Plan shall make the offer required by this Section 8.2(b) by
giving written notice by certified mail to the Company to the attention of its
President at its principal executive offices.  Such written notice shall specify
the number of shares of Stock offered, the person or persons to whom the Holder
will transfer the shares of Stock offered if the Company does not accept the
Holder’s offer and the price and form of consideration for which such shares
will be transferred.  For purposes of this Section 8.2(b) the date of an offer
shall be the date on which the written notice pursuant to this paragraph (i) is
postmarked;
 
 
 
 
 


YTB International, Inc.
SECOND AMENDED AND RESTATED 2004 STOCK OPTION AND RESTRICTED STOCK PLAN

 
 
11

 
 
 
(ii)           The offer of a Holder pursuant to paragraph (i) may be accepted
by the Company as to all or any portion of the shares offered by written notice
of acceptance given to the Holder by certified mail within 30 days after the
date of the offer.  The date such notice is postmarked shall be deemed the date
of acceptance hereunder.  All purchases of Stock pursuant to this Section 8.2(b)
shall be consummated, and payment in full for the shares purchased shall be
made, at the principal executive offices of the Company on such date and at such
time as may be reasonably designated by the Company in such written notice
delivered to the Holder, but not later than 30 days following the date of such
written notice.  At such date, time and place, and upon receipt of the purchase
price, the Holder shall assign, transfer and deliver the certificates for the
purchased Stock to the Company, duly endorsed, with all necessary stock transfer
tax stamps duly affixed, together with any and all documents required to
effectively transfer the Stock to the Company; and
 
(iii)           If the Company does not accept the Holder’s offer as to any
shares within the required period or if the Company accepts the offer and,
through the fault of the Company alone, the Company fails to consummate the
purchase of any shares as required by paragraph (ii), the Holder may thereafter
transfer the shares not accepted or purchased by the Company to the person or
persons specified in the written notice given to the Company pursuant to
paragraph (i) at the price and on the terms specified in such notice, but only
to such persons and only at such price and on such terms and only if the Holder
transfers such shares within 90 days after (a) the expiration of the 30 day
period during which the Company may accept the Holder’s offer or (b) the
expiration of the 30-day period during which the Company may consummate the
purchase of the shares, as the case may be.  The Holder may not thereafter
transfer any shares of Stock acquired under the Plan without again complying
with the provisions of this Section 8.  The Holder may not transfer any shares
of the Stock to any person or persons pursuant to this paragraph (iii) unless
the Holder delivers to the Company a legal opinion in form and substance
reasonably satisfactory to the Company that such transfer will not constitute a
violation of any applicable Federal or state securities laws.  The restrictions
of this Section 8 also shall apply to any transferee of the Holder who acquires
shares of Stock pursuant to this Section 8.2(b), and the transferee shall
execute a written agreement with the Company agreeing to such restrictions.
 
(c)           If the Service of a Holder with the Company terminates for any
reason other than death, retirement under any retirement plan of the Company or
because the Holder becomes a Disabled Holder (including without limitation the
resignation of the Holder or the termination of the Holder’s employment by the
Company with or without cause) or if a Holder dies subsequent to any such
termination of Service, all shares of Stock held by the Holder which were
acquired pursuant to the Plan shall be deemed to have been offered for sale to
the Company as of the date of such termination of Service or the date of death,
as the case may be, at a price equal to the Current Value of the shares,
determined as provided in Section 7.9, as of such date.  If the Company elects
to purchase any or all of the shares of Stock deemed offered, the Company shall
notify the Holder (or his or her personal representative) by certified mail
within 30 days of the date of termination of the Holder’s Service with the
Company or the date the chief executive officer of the Company learns of the
Holder’s death, as the case may be, that the Company accepts the deemed offer
and the number of such shares that the Company elects to purchase.  If the
Company accepts the deemed offer in whole or in part, the purchase of the shares
of Stock pursuant to this Section 8.2(c) shall be consummated, and payment in
full for the shares purchased shall be made, at the principal executive offices
of the Company on such date and at such time as may be reasonably designated by
the Company in such written notice delivered to the Holder (or his or her
personal representative), but not later than 30 days following the date of such
written notice.  Upon receipt of the purchase price of the Stock, the Holder (or
his or her personal representative) shall assign, transfer and deliver to the
Company the certificates for the shares purchased, duly endorsed, with all
necessary stock transfer tax stamps duly affixed, together with any and all
documents required to effectively transfer the shares to the Company.  If the
Company decides not to accept the deemed offer in whole or in part, the Company
shall so notify the Holder (or the personal representative of the
Holder).  Section 8.2(a), 8.2(b) and 8.2(c) shall continue to apply to the
Holder (or the Holder’s personal representative, subject to Section 8.2(e)).

 
YTB International, Inc.
SECOND AMENDED AND RESTATED 2004 STOCK OPTION AND RESTRICTED STOCK PLAN

 
 
12

 
 
 
(d)           If the Service of a Holder with the Company terminates by reason
of retirement under any retirement plan of the Company or because the Holder
becomes a Disabled Holder, the Holder may, within 30 days following such
termination, by written notice to the Company by certified mail, offer to sell
to the Company all, but not less than all, of the shares of Stock held by the
Holder which were acquired pursuant to the Plan at a price equal to the Current
Value of such shares, determined as provided in Section 7.9, on the date of such
termination of employment.  If the Service of a Holder with the Company
terminates by reason of death or the Holder dies following a termination of
Service described in the preceding sentence, the Holder’s personal
representative may, within one year following the date of the Holder’s death, by
written notice to the Company by certified mail, offer to sell to the Company
all, but not less than all, of the shares of Stock held by the Holder which were
acquired pursuant to the Plan at a price equal to the Current Value of such
shares, determined as provided in Section 7.9, on the date of death of the
Holder.  The Company shall accept any offer made under this Section 8.2(d) to
the extent Company is legally permitted to acquire the shares of its Stock
offered for purchase, except that if offer is made by a Holder (or his or her
personal representative) who owns more than five percent (5%) of the total
number of shares of the Common Stock of the Company (a “Five Percent Holder”),
the Company shall have the right, but shall not be required, to accept the
offer.  If the Company will acquire the shares of the Stock offered, the Company
shall notify the Holder (or his or her personal representative) by certified
mail within 30 days of the date of termination of the Holder’s Service with the
Company or the date the chief executive officer of the Company learns of the
Holder’s death, as the case may be, that the Company accepts the offer.  If the
Company accepts the offer, the purchase of the shares of Stock pursuant to this
Section 8.2(d) shall be consummated, and payment in full for the shares
purchased shall be made, at the principal executive offices of the Company on
such date and at such time as may be reasonably designated by the Company in
such written notice delivered to the Holder (or his or her personal
representative), but not later than 30 days following the date of such written
notice.  Upon receipt of the purchase price of the Stock, the Holder (or his or
her personal representative) shall assign, transfer and deliver to the Company
the certificates for the shares purchased, duly endorsed, with all necessary
stock transfer tax stamps duly affixed, together with any and all documents
required to effectively transfer the shares to the Company.  If the Company is
not legally permitted to acquire all of the shares offered or the Company
decides not to accept the offer from a Five Percent Holder, the Company shall so
notify the Holder (or the personal representative of the Holder).  Section
8.2(a), 8.2(b) and 8.2(d) shall continue to apply to the Holder (or the Holder’s
personal representative, subject to Section 8.2(e)).
 
(e)           In the event of (1) the death of any Holder and the non-exercise
by the Company of the purchase rights granted in Section 8.2(c) or 8.2(d), (2)
the death of a Holder described in Section 8.2(d) and the failure of the
Holder’s personal representative to offer the Holder’s shares to the Company or
(c) the Company’s failure following exercise of such purchase rights, through
the fault of the Company alone, to consummate the purchase of its Stock, any
devisee, legatee or heir of such Holder (including any trustee) shall be
entitled to receive the Stock of the Holder subject to the Plan, but any such
recipient shall be subject to the transfer restrictions of Sections 8.2(a) and
8.2(b) and, in the event of such recipient’s death, Section 8.2(c) and this
Section 8.2(e), as if such recipient were the “Holder” (with any reference to
Service of the Holder meaning Service of the original Holder hereunder).  The
devisee, legatee or heir of such Holder (including any trustee) who receives the
Stock shall execute a written agreement with the Company agreeing to such
restrictions.
 


YTB International, Inc.
SECOND AMENDED AND RESTATED 2004 STOCK OPTION AND RESTRICTED STOCK PLAN

 
 
13

 
 
(f)           Each certificate representing shares of Stock issued pursuant to
the Plan shall have noted on the face of such certificate legends in
substantially the following forms and such other legends as the Company may deem
necessary or appropriate to assure compliance with the requirements of
applicable federal or state securities laws:
 
Notice is hereby given that the shares of stock represented by this certificate
are held subject to, and may not be sold, transferred, assigned, pledged, gifted
or otherwise disposed of except in accordance with, the terms, conditions and
restrictions set forth in the 2004 Stock Option Plan of YTB International, Inc.
(the “Plan”), a copy of which is on file at the office of YTB International,
Inc.  No such transaction shall be recognized as valid or effective unless there
shall have been compliance with the terms and conditions of the Plan.  By
acceptance of this certificate, the holder (i) represents and warrants that the
shares of stock represented hereby are being acquired for investment for the
account of the holder and not with a view to the resale or other distribution
thereof and (ii) acknowledges that violation of the provisions of the Plan is
not adequately compensable by monetary damages and that, in addition to other
relief, the terms thereof may be specifically enforced in an action for
injunctive relief.
 
In addition, the shares of stock represented by this certificate have not been
registered under the Securities Act of 1933, as amended, or any state or foreign
securities law (the “Acts”) and may not be transferred by the holder except (1)
pursuant to a Registration Statement or other appropriate registration effective
under the Acts, or (2) pursuant to an exemption from the registration
requirements of the Acts and the delivery of a legal opinion satisfactory to
counsel for YTB International, Inc. that registration is not required.
 
The restrictions on transfer contained in this Section 8, and the rights and
obligations of the Company to purchase shares of Stock under this Section 8,
shall expire on such date, if any, as the Company shall become subject to the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended, provided, however, that such expiration shall not affect the
rights or obligations of the Company with respect to any offer to purchase
accepted by the Company prior to such date.  The expiration of the restrictions
contained in this Section 8 shall not affect the restrictions to which a holder
of shares of Stock acquired under the Plan may be subject under the Securities
Act, any state or foreign securities law or other applicable law or the right of
the Company to require, as a condition to any transfer of its Stock, an opinion
of legal counsel satisfactory to the Company as to whether any proposed transfer
is in compliance with the registration or other requirements of such laws.
 
IV.           MISCELLANEOUS
 
Section 9.                                Adjustment and Substitution of Shares
 
If a dividend or other distribution shall be declared upon the Stock, payable in
shares of the Stock, the number of shares of Stock remaining available for the
issuance of Stock Options or Restricted Stock awards under the Plan shall be
adjusted by adding thereto the number of shares of Stock which would have been
distributable thereon if such shares had been outstanding on the date fixed for
determining the shareholders entitled to receive such stock dividend or
distribution.
 
 


YTB International, Inc.
SECOND AMENDED AND RESTATED 2004 STOCK OPTION AND RESTRICTED STOCK PLAN

 
 
14

 
 
 
If the outstanding shares of the Stock shall be converted into or exchangeable
for a different number or kind of shares of stock or other securities of the
Company or another corporation or entity, whether through reorganization,
reclassification, recapitalization, stock split, combination of shares, merger
or consolidation, then there shall be substituted for each share of Stock
remaining available for the issuance of Stock Options or Restricted Stock awards
under the Plan, the number and kind of shares of stock or other securities into
which each outstanding share of the Stock shall be so converted or for which
each such share shall be exchangeable.  Notwithstanding the foregoing sentence,
despite the exchange of shares of Existing Common Stock for shares of both Class
A Common Stock and Class B Common Stock pursuant to the Reclassification, only
shares of Class A Common Stock (and not Class B Common Stock) shall be
substituted for the shares of Existing Common Stock available for issuance of
future awards under the Plan as of the Amendment No. 1 Effective Date (although
the number of shares available for issuance of such future awards under the Plan
as of the Amendment No. 1 Effective Date (as provided in Section 3.1) reflects a
threefold (3X) upwards adjustment from the number of shares of Existing Common
Stock available immediately prior to the Amendment No. 1 Effective Date, thereby
echoing the 1:3 ratio by which shares of Existing Common Stock were exchanged
for shares of Class A Common Stock and Class B Common Stock pursuant to the
Reclassification).
 
In the event of any stock dividend or distribution, conversion or exchange
affecting the Stock, (x) shares of Stock previously issued under the Plan shall
be treated in the same manner as other outstanding shares of Stock and, in the
case of shares underlying Stock Options or shares of Restricted Stock which
remain subject to vesting conditions, shall continue to be subject to the
provisions of Section 7 of the Plan for Restricted Stock and the provisions of
the vesting schedules for Stock Options, and (y) unless otherwise determined by
the Committee, any securities of the Company or of another corporation or entity
distributed with respect to shares of Stock acquired under the Plan, or into
which shares of Stock acquired under the Plan shall be converted or for which
such shares of Stock shall be exchanged shall be subject to the provisions of
Section 8 of the Plan in the same manner as the shares of Stock with respect to
which they were distributed or received.  The foregoing sentence shall hold true
with respect to the effect of the Reclassification upon shares of Restricted
Stock and shares underlying Stock Options granted, in each case, prior to the
Amendment No. 1 Effective Date.  The exercise price for each share of Common
Stock issuable upon exercise of any Stock Option granted prior to the Amendment
No. 1 Effective Date and outstanding as of the Amendment No. 1 Effective Date
shall be deemed automatically adjusted in a downward fashion such that the
aggregate exercise price for all shares of Common Stock issuable upon exercise
of such Stock Option remains the same notwithstanding the threefold (3X)
increase in number of shares issuable upon exercise thereof.


Section 10.Amendment and Termination.


The Board may at any time, and from time to time, amend, alter, suspend or
discontinue any of the provisions of the Plan, but no amendment, alteration,
suspension or discontinuance shall be made which would impair the rights of a
Holder under any Agreement theretofore entered into hereunder, without his
consent.


Section 11.Term of Plan.


11.1                      Effective Date.  The Plan shall be effective
originally as of December 8, 2004 (the “Effective Date”).  Any awards granted
under the Plan prior to the approval of the Plan (in its original form) by the
Company’s stockholders shall be effective when made (unless otherwise specified
by the Committee at the time of grant), but shall be conditioned upon, and
subject to, such approval of the Plan by the Company’s stockholders and no
awards shall vest or otherwise become free of restrictions prior to such
approval.
 


YTB International, Inc.
SECOND AMENDED AND RESTATED 2004 STOCK OPTION AND RESTRICTED STOCK PLAN

 
 
15

 

 
11.2                      Termination Date.  Unless terminated by the Board,
this Plan shall continue to remain effective until such time no further awards
may be granted and all awards granted under the Plan are no longer
outstanding.  Notwithstanding the foregoing, grants of Incentive Stock Options
may only be made during the ten year period following the Effective Date.


Section 12.General Provisions.


12.1                      Written Agreements.  Each award granted under the Plan
shall be confirmed by, and shall be subject to the terms of the Agreement
executed by the Company and the Holder.  The Committee may terminate any award
made under the Plan if the Agreement relating thereto is not executed and
returned to the Company within sixty (60) days after the Agreement has been
delivered to the Holder for his or her execution.


12.2                      Unfunded Status of Plan.  The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation.  With
respect to any payments not yet made to a Holder by the Company, nothing
contained herein shall give any such Holder any rights that are greater than
those of a general creditor of the Company.


12.3                      Employees.


(l)           Engaging in Competition With the Company.  In the event an
employee Holder violates a Policy or Agreement of the Company or a subsidiary
pertaining to non-competition, solicitation and/or confidentiality, the
Committee, in its sole discretion may require such Holder to return to the
Company the economic value of any award which was realized or obtained (measured
at the date of exercise, vesting or payment) by such Holder at any time during
the period beginning on that date which is six months prior to the date of such
Holder’s violation of the Company’s Policy or Agreements.


(m)                      Termination for Cause.  The Committee may, in the event
an employee is terminated for cause, annul any award granted under this Plan to
such employee and, in such event, the Committee, in its sole discretion, may
require such Holder to return to the Company the economic value of any award
which was realized or obtained (measured at the date of exercise, vesting or
payment) by such Holder at any time during the period beginning on that date
which is six months prior to the date of such Holder’s termination of employment
with the Company.


(n)           No Right of Employment.  Nothing contained in the Plan or in any
award hereunder shall be deemed to confer upon any employee of the Company or
any Subsidiary any right to continued employment with the Company or any
Subsidiary, nor shall it interfere in any way with the right of the Company or
any Subsidiary to terminate the employment of any of its employees at any time.


12.4                      Investment Representations.  The Committee may require
each person acquiring shares of Stock pursuant to a Stock Option or other award
under the Plan to represent to and agree with the Company in writing that the
Holder is acquiring the shares for investment without a view to distribution
thereof.


12.5                      Additional Incentive Arrangements.  Nothing contained
in the Plan shall prevent the Board from adopting such other or additional
incentive arrangements as it may deem desirable, including, but not limited to,
the granting of stock options and the awarding of stock and cash otherwise than
under the Plan; and such arrangements may be either generally applicable or
applicable only in specific cases.
 


YTB International, Inc.
SECOND AMENDED AND RESTATED 2004 STOCK OPTION AND RESTRICTED STOCK PLAN

 
 
16

 

 
12.6                      Withholding Taxes.  Not later than the date as of
which an amount first becomes includable in the gross income of the Holder for
Federal income tax purposes with respect to any Option or award of Restricted
Stock under the Plan, the Holder shall pay to the Company, or make arrangements
satisfactory to the Committee regarding the payment of, any Federal, state and
local taxes of any kind required by law to be withheld or paid with respect to
such amount.  If permitted by the Committee, tax withholding or payment
obligations may be settled with Common Stock, including Common Stock that is
part of the award that gives rise to the withholding requirement.  The
obligations of the Company under the Plan shall be conditional upon such payment
or arrangements satisfactory to the Company and the Company or the Holder’s
employer (if not the Company) shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Holder from the Company or any Subsidiary.


12.7                      Governing Law.  The Plan and all awards made and
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of New York (without regard to choice of law provisions).


12.8                      Other Benefit Plans.  Any award granted under the Plan
shall not be deemed compensation for purposes of computing benefits under any
retirement plan of the Company or any Subsidiary and shall not affect any
benefits under any other benefit plan no or subsequently in effect under which
the availability or amount of benefits is related to the level of compensation
(unless required by specific reference in any such other plan to awards under
this Plan).


12.9                      Non-Transferability.  Except as otherwise expressly
provided in the Plan, no right or benefit under the Plan may be alienated, sold,
assigned, hypothecated, pledged, exchanged, transferred, encumbranced or
charged, and any attempt to alienate, sell, assign, hypothecate, pledge,
exchange, transfer, encumber or charge the same shall be void.


12.10                      Applicable Laws.  The obligations of the Company with
respect to all Stock Options and awards under the Plan shall be subject to
(i) all applicable laws, rules and regulations and such approvals by any
governmental agencies as may be required, including, without limitation, the
effectiveness of a registration statement under the Securities Act of 1933, as
amended, and (ii) the rules and regulations of any securities exchange on which
the Stock may be listed.


12.11                      Conflicts.  If any of the terms or provisions of the
Plan conflict with the requirements of (with respect to Incentive Stock
Options), Section 422 of the Code, then such terms or provisions shall be deemed
inoperative to the extent they so conflict with the requirements of said Section
422 of the Code.  Additionally, if this Plan does not contain any provision
required to be included herein under Section 422 of the Code, such provision
shall be deemed to be incorporated herein with the same force and effect as if
such provision had been set out at length herein.


 
 
 
 


YTB International, Inc.
SECOND AMENDED AND RESTATED 2004 STOCK OPTION AND RESTRICTED STOCK PLAN



 
17

 